 
  Exhibit 10.11

 


2007 Executive Incentive Plan Targets
 
 
 
Senior Manager
2007 Executive Incentive Plan
Target as a Percentage
of 2007 Base Salary
   
Gary D. Blackford
85%
Rex T. Clevenger
75%
Timothy W. Kuck
70%
Joseph P. Schiesl
70%
Jeffrey L. Singer
70%
Walter T. Chesley
65%
David G. Lawson
65%
Diana Vance-Bryan
65%
           
Target Achievement *
Bonus Payout
   
110%
200%
105%
150%
100%
100%
99%
90%
98%
80%
97%
70%
96%
60%
65%
50%
94%
40%
93%
30%
<93%
zero


                             
* The target is set by the compensation committee and the board of directors
     
Scale Methodology
                         
Directionally, every 1% variance to Target has a 10 times multiplier, with
bookends
 
at 110% and 93%, subject to to the discretion of the compensation
 
committee and the board of directors.